Title: To Thomas Jefferson from F. H. Wright, 15 April 1826
From: Wright, F. H.
To: Jefferson, Thomas


 Sir,
Northampton Ms.
April 15th 1826.
Pardon me this intrusion—it shall be short—and eminates from feelings which I cannot repress.It was, Sir, with extreme sorrow & regret, I noticed your application to the Legislature of Virginia for a Lottery to fecilitate the sale of your real estate. I mean not to flatter—but believe me, Sir, the Republicans of the “old school,” those who from infancy to middle age (like myself) have been taught to look upon you not merely as the author of the Declaration of Independence—but as the head of the whole Democratic republican party—as a man, a statesman & Philosopher, who will do honor to our Country for time immemorial—would gladly have contributed to your necessities. In this State—bad as she has sometimes conducted—a large, prompt and heartfelt contribution could be effected.But this, the Papers say you would refuse—prefering the benefit of a Lottery.Be that as it may—depend upon it, Sir, you have many friends in this State whose hearts beat high for you, and who would be glad to aid and assist you in any way you choose.Wishing you health and happiness I am, Sir, (tho’ personally a stranger) Very respectfully, Your friend & humble servF. H. Wright.